DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Response to Arguments
Applicant’s arguments, filed 07/07/2022, with respect to Claims rejected under 35 USC § 112 have been fully considered and are persuasive.  The to 35 USC § 112 rejections has been withdrawn. 
Applicant’s arguments, with respect to the rejections of Claims rejected under 35 USC § 102 & 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Park (US 2017/0101976).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 10 & 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0101976).
Regarding Claim 1, Park disclose a linear generator (Abstract; A buoyancy lift, gravity powered system used to provide continuous input power to electrical or other power generators utilizes a circulating vessel, a lift tower, and a power generating assembly. Claim 1) comprising: 
one or more helices [27] movable in response to an external mechanical energy source [buoyancy lift, gravity powered system] (FIG. 1-4, Abstract, Claim 1), 
wherein a first helix of the one or more helices [25] includes a first coil capable of having an electric current induced therein [Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]), and 
wherein the first helix has a hollow core [a rail having three or more bars, wherein the circulating vessel 3 is positioned in between the bars, as opposed to latching onto the bars; a tube into which the circulating vessel 3 is positioned; a tube or track with integrated permanent magnets; an electromagnetic track] (FIG. 1-4, ¶ [0052]. Tubes are hollow); and 
one or more magnet members [3] movable relative to the first coil along a predetermined path defined by the first helix  [25] to induce the electric current in the first coil, wherein movement of the first helix in response to the external mechanical energy source causes the one or more magnet members to move relative to the first coil [an electromagnetic system is integrated into the gravity assisted track 25 and the circulating vessel 3. Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]), and 
wherein a first magnet member of the one or more magnet members [3] is positioned within the hollow core of the first helix and movable relative to the first coil within the hollow core of the first helix [an electromagnetic system is integrated into the gravity assisted track 25 and the circulating vessel 3. Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]).


Regarding Claim 2, Park disclose the linear generator of claim 1 [see rejected Claim 1], 
wherein the one or more helices includes a second helix including a second coil [The power generating assembly 2 provides one or more rotating structures that are connected to one or more generators] (¶ [0036]).
Regarding Claim 3, Park disclose the linear generator of claim 2 [see rejected Claim 2], 
wherein the first helix defines a first channel and the second helix defines a second channel in fluid communication with the first channel [a fluid replenishing mechanism 8 shown in FIG. 12. The circulating vessel 3 is navigated to the top of the lift tower 1 via the rise guide 5, wherein the circulating vessel 3 is deployed to drive the power generating assembly 2. The power generating assembly 2 provides one or more rotating structures that are connected to one or more generators] (¶ [0036]).
Regarding Claim 4, Park disclose the linear generator of claim 2 [see rejected Claim 2], 
wherein the first helix is electrically coupled to the second helix in a series configuration [Each of the plurality of circulating vessels moves at nearly constant speed, providing additive power. Increasing the number of the plurality of circulating vessels on the gravity assisted track 25 and increasing the number of turns of the gravity assisted track 25 would generate more electricity] (¶ [0093]).
Regarding Claim 5, Park disclose the linear generator of claim 2 [see rejected Claim 2], 
wherein the first helix and the second helix are coiled in opposite directions [The rise guide 5 can be designed in many different ways. The following provides exemplary embodiments of the rise guide 5: a single-bar guide rail onto which the circulating vessel 3 latches; a double-bar guide rail onto which the circulating vessel 3 latches, wherein the double-bar guide rail provides stability on opposing sides of the circulating vessel 3] (¶ [0052]).
Regarding Claim 6, Park disclose the linear generator of claim 2 [see rejected Claim 2], .
wherein the first helix and the second helix are coiled in a common direction [Each of the plurality of circulating vessels moves at nearly constant speed, providing additive power. Increasing the number of the plurality of circulating vessels on the gravity assisted track 25 and increasing the number of turns of the gravity assisted track 25 would generate more electricity] (¶ [0093]).
Regarding Claim 7, Park disclose the linear generator of claim 1 [see rejected Claim 1], 
wherein the first helix includes a conductive core [“core” of the hollow tube] (FIG. 1-4, ¶ [0052]).
Regarding Claim 8, Park disclose the linear generator of claim 1 [see rejected Claim 1], 
wherein the first helix is coated with a ferromagnetic material [electromagnetic track] (¶ [0052]).
Regarding Claim 10, Park disclose the linear generator of claim 1 [see rejected Claim 1], 
wherein the first helix defines an air vent in fluid communication with the hollow core [The circulating vessel is transported to the top of the gravity assisted track via a buoyancy chamber, wherein the buoyancy chamber is filled with a volume of fluid having a fluid density being greater than a vessel density of the circulating vessel. As such, the circulating vessel rises due to a buoyant force] (¶ [0021]).
Regarding Claim 13, Park disclose the linear generator of claim 1 [see rejected Claim 1], 
wherein at least one of the one or more magnet members at least partially circumscribes the first helix, the one or more magnet members movable along the first helix in a helical direction [Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]).
Regarding Claim 14, Park disclose the linear generator of claim 1 [see rejected Claim 1],wherein at least one of the one or more magnet members extends substantially along a longitudinal axis of the first helix, the at least one of the one or more magnet members movable along the longitudinal axis of the first helix [Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]).
Regarding Claim 15, Park disclose a wave energy harvester [A buoyancy lift, gravity powered system used to provide continuous input power to electrical or other power generators utilizes a circulating vessel, a lift tower, and a power generating assembly] (FIG. 1-4, Claim 1) comprising: 
a reservoir for storing water [14] (FIG. 1-4, Claim 1); 
at least one linear generator [1] (FIG. 1-4, Claim 1) comprising: 
an inductive coil capable of having an electric current induced therein [Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]),
wherein the inductive coil [Coils are built into the gravity assisted track 25] is configured to move in response to mechanical energy provided thereto by movement of the water in the reservoir [buoyancy lift, gravity powered system] (FIG. 1-4, Abstract, Claim 1, ¶ [0072]), and 
one or more magnet members [3] configured to move relative to the inductive coil to induce the electric current in the inductive coil [an electromagnetic system is integrated into the gravity assisted track 25 and the circulating vessel 3. Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]); and 
a valve [13] in fluid communication with the reservoir [14] that controls a quantity of water channeled from the reservoir to the at least one linear generator [1] (FIG. 1-2, ¶ [0040]); 
wherein the inductive coil has a helical configuration [25] (FIG. 1, Claim 1), and 
wherein the movement of the inductive coil in response to the mechanical energy provided by the movement of the water channeled from the reservoir causes the one or more magnet members to move along a predetermined path defined by the helical configuration [an electromagnetic system is integrated into the gravity assisted track 25 and the circulating vessel 3. Coils are built into the gravity assisted track 25, while magnets are built into the circulating vessel 3. Current is applied through the coils in order to generate magnetic fields that propel the circulating vessel 3 along the gravity assisted track 25] (FIG. 1, ¶ [0072]).
Regarding Claim 16, Park disclose the wave energy harvester of claim 15 [see rejected Claim 15], further comprising one or more of a barrier [12] that controls a first quantity of water [4] entering the reservoir [14] (FIG. 1, ¶ [0040]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0101976) according to Claim 1 and in further view of Phillips (US 2016/0252071).
Regarding Claim 12, Park disclose the linear generator of claim 1 [see rejected Claim 1], 
Park is silent to disclose further comprising a bridge rectifier coupled to the first helix, the bridge rectifier configured to convert the electric current induced in the first coil to a direct current.
Phillips teaches a bridge rectifier, the bridge rectifier configured to convert the electric current induced in the first coil to a direct current [Power Collection Circuitry] (FIG. 14, ¶ [0254]).
One of ordinary skilled in the art would recognize that both references serve the purpose of producing power where Park is not explicit to specify if the power created DC or AC. Phillips provides a “circuitry” to convert AC power to DC power. 
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Phillips “circuitry” in the Park’s power generating system. One would be motivated to do so to charge batteries and store power as needed.
Allowable Subject Matter
Claims 11 & 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 20-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/
Examiner, Art Unit 2832